DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (Translation of Japanese Patent Document JPH611210A) in view of Park (USP 6804975) and in further view of Oberle (Translation of German Patent Document DE10034596A1) hereinafter referred to as Tanaka, Park and Oberle, respectively.
Regarding Claim 1, Tanaka discloses an air-conditioning apparatus (shown in figure 2), comprising: 

an evaporator (64) configured to exchange heat between the indoor air and refrigerant (shown in figure 2, wherein the evaporator (64) provides cooling to the space, see also ¶ [5]); 
a condenser (30) configured to exchange heat between the outdoor air and the refrigerant (shown in figure 2, wherein the condenser (64) allows for the refrigerant to condense in order to provide cooling to the space); and 
a water sprinkler (36) configured to sprinkle condensed water to the condenser (“water is supplied from the container to each fin or each tube, so that the drain water from the evaporator can be reliably supplied to the fins” ¶ [27], see also figure 1), the condensed water being generated at the evaporator (see ¶ [27]), the condenser (30) including a first heat transfer tube (leftmost tube (34) as shown in figure 1) and a second heat transfer tube (second leftmost tube (34) as shown in figure 1) that are arranged parallel to each other (shown in figure 1), 
a fin (44) arranged between the first heat transfer tube and the second heat transfer tube (shown in figure 1), a first header (top header (32)), and a second header (bottom header (32)) arranged parallel to the first header (shown in figure 1), the first heat transfer tube and the second heat transfer tube being arranged parallel to each other and being arranged between the first header and the second header (shown in figure 1). Tanaka fails to disclose a housing having a first air path through which indoor 
Park, also drawn to an air conditioning apparatus utilizing condensed water from the evaporator to increase heat exchange efficiency, teaches a housing (200) having a first air path (shown in figure 4 being the airflow through the evaporator (100b)) through which indoor air passes (204 and 231) and a second air path (shown in figure 4 being the airflow through the heat exchanger (100a)) through which outdoor air passes (241, 221) where an evaporator (100b) is disposed in the first air path and a condenser (100a) is disposed in the second air path (shown in figure 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Tanaka with a housing for the aforementioned flow paths, as taught by Park, the motivation being to minimize the required equipment required for ventilation, minimize the size, weight and cost of the air conditioning apparatus or to optimize the circulating coolant to improve the cooling-heating efficiency.         
Tanaka fails to disclose a top of the first header being a slope inclined to a horizontal plane.
Oberle teaches a top of the first header being a slope inclined to a horizontal plane (shown in figure 8, wherein the header is triangular).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the first header of Tanaka with a slope inclined to a horizontal plane, as taught by Oberle, the motivation being to simplify the 
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “indoor” and “outdoor”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 3, Tanaka further discloses the first header (top header (32)) and the second header (bottom header (32)) extend in a horizontal direction (shown in figure 1a), the first header is located higher than the second header (shown in figure 1), and the water sprinkler (36) is configured to sprinkle the condensed water onto a top of the first header (shown in figure 1, see also ¶ [11]).
Regarding Claim 8, Tanaka further discloses the fin is a corrugated fin (shown in figure 1).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (Translation of Japanese Patent Document JPH611210A) in view of Park (USP 6804975) in view of Oberle (Translation of German Patent Document DE10034596A1) as applied in Claims 1, 3 and 8 above and in further view of Memory et al. (USP 6964296) hereinafter referred to as Memory.
Regarding Claim 4, Tanaka fails to disclose when the condenser is viewed from above, an end portion of the fin protrudes from an edge of the first header.
Memory, also drawn to a heat exchanger with fins, teaches when the heat exchanger is viewed from above (shown in figure 2), an end portion (the right side of the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the fin of Tanaka with an end portion that protrudes from an edge of the first header when the condenser is viewed from above,  as taught by Memory, the motivation being to increase the heat transfer capacity through an increase in the heat transfer surface area or to provide a guiding path for an airflow to better distribute the airflow among the tubes of the heat exchanger.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (Translation of Japanese Patent Document JPH611210A) in view of Park (USP 6804975) in view of Oberle (Translation of German Patent Document DE10034596A1) as applied in Claims 1, 3 and 8 above and in further view of Charron (Translation of French Patent Document FR2492063A1) hereinafter referred to as Charron.
Regarding Claim 6, Tanaka fails to disclose the second header has a water-storage portion that is a depression in a top of the second header.
Charron, also drawn to a heat exchanger, teaches the second header (6) has a water-storage portion (crown (10) for collecting condensate) that is a depression in a top (shown in the figure) of the second header (6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the second header of Tanaka with a water-storage portion that is a depression in a top of the second header, as taught by .         

Claims 6-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (Translation of Japanese Patent Document JPH611210A) in view of Park (USP 6804975) in view of Oberle (Translation of German Patent Document DE10034596A1) as applied in Claims 1, 3 and 8 above and in further view of Higashiyama (USP 7635019) hereinafter referred to as Higashiyama.
Regarding Claim 6, Tanaka fails to disclose the second header has a water-storage portion that is a depression in a top of the second header.
Higashiyama, also drawn to a heat exchanger, teaches the second header (bottom header as shown in figure 3) has a water-storage portion (30) that is a depression in a top of the second header (shown in figure 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the second header of Tanaka with a water-storage portion that is a depression in a top of the second header, as taught by Higashiyama, the motivation being to reduce the amount of condensation water remaining on the lower tank headers for reduced corrosion opportunities and to drain the headers of water with an improved efficiency.         
Regarding Claim 7, Tanaka fails to disclose the first header, the second header, the first heat transfer tube, the second heat transfer tube, and the fin are made of aluminum.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the first header, the second header, the first heat transfer tube, the second heat transfer tube, and the fin of Tanaka being made of aluminum, as taught by Higashiyama, the motivation being that aluminum is easily available, highly heat conductive, corrosion resistant and light weight.         
Regarding Claim 9, although Tanaka discloses the evaporator (64), Tanaka fails to disclose the evaporator includes a plurality of evaporator-side heat transfer tubes through which the refrigerant flows, and a plurality of evaporator-side fins connected to the plurality of evaporator-side heat transfer tubes, and the plurality of evaporator-side heat transfer tubes and the plurality of evaporator-side fins are made of aluminum.
Higashiyama, also drawn to an evaporator, teaches an evaporator (1) includes a plurality of evaporator-side heat transfer tubes (12) through which the refrigerant flows (shown in figure 1), and a plurality of evaporator-side fins (14) connected to the plurality of evaporator-side heat transfer tubes (shown in figure 1), and the plurality of evaporator-side heat transfer tubes (col. 14 ll. 49) and the plurality of evaporator-side fins (col. 15 ll. 25-26) are made of aluminum.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the evaporator of Tanaka with a plurality of evaporator-side heat transfer tubes through which the refrigerant flows, and a 
Regarding Claim 10, although Tanaka discloses a refrigerant circuit (see ¶ [5]) which a compressor (“compressor” ¶ [5]), the condenser (30), an expansion valve (“decompression device” ¶ [5]), and the evaporator (64) are connected to each other via refrigerant pipes to enable the refrigerant to circulate (see ¶ [5]), Tanaka fails to disclose the refrigerant pipes are made of aluminum.
Higashiyama, also drawn to a heat exchanger, teaches refrigerant pipes are made of aluminum (col. 6 ll. 48-50 and col. 14 ll. 49).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the refrigerant pipes of Tanaka being made of aluminum, as taught by Higashiyama, the motivation being that aluminum is easily available, highly heat conductive, corrosion resistant and light weight.         

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (Translation of Japanese Patent Document JPH611210A) in view of Park (USP 6804975) in view of Oberle (Translation of German Patent Document DE10034596A1) as applied in Claims 1, 3 and 8 above and in further view of Morioka et al. (US PG Pub. 20090242177) hereinafter referred to as Morioka.
Regarding Claim 11, Tanaka fails to disclose an ion-exchange resin for removing a metal that is nobler than aluminum and is contained in the condensed water generated at the evaporator.
	Morioka, also drawn to a heat exchanger that collects condensed fluid, teaches an ion-exchange resin (“hydrogen type exchange resin is used”, ¶ [136]) for removing a metal (“copper”) that is nobler than aluminum and is contained in the condensed water (11) generated at the evaporator (30). It is noted that Tanaka teaches using an exchange resin for preventing corrosion between copper and aluminum with condensate in an evaporator (see ¶ [112]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Tanaka with an ion-exchange resin for removing a metal that is nobler than aluminum and is contained in the condensed water generated at the evaporator, as taught by Morioka, the motivation being to mitigate corrosion between heat exchanger components that utilize highly heat conductive materials, thereby extending the operational life of the heat exchanger.         

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763